Citation Nr: 0910027	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-10 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to service connection for prostate cancer 
with residual erectile dysfunction, recurrent urinary tract 
infections, and incontinence, as a result of exposure to 
ionizing radiation.

2.  Entitlement to special monthly compensation based on loss 
of use of a creative organ.

3.  Entitlement to service connection for bilateral posterior 
subcapsular cataracts as a result of exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1942 to August 
1947.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a November 2005 
rating decision of the VA Regional Office (RO) in St. Louis, 
Missouri.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  A motion to advance this case on 
the Board's docket was received by the Board in February 
2009.  This motion was granted by the Board on February 20, 
2009 due to the appellant's advanced age.


FINDINGS OF FACT

1.  The Veteran served aboard the USS Deliver when it took 
part in nuclear testing during Operation Crossroads in 1946.

2.  Prostate cancer with residual erectile dysfunction, 
recurrent urinary tract infections, and incontinence was 
first demonstrated years after service and the probative, 
competent medical evidence of record does not link the 
disorders to active service, to include exposure to ionizing 
radiation.

3.  Bilateral posterior subcapsular cataracts were first 
demonstrated years after service and the probative, competent 
medical evidence of record does not link the disorder to 
active service, to include exposure ionizing radiation.

4.  Service connection has not been established for 
disability manifested by loss of use of a creative organ.


CONCLUSIONS OF LAW

1. Prostate cancer was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2008). 

2.  Bilateral posterior subcapsular cataracts were not 
incurred in or aggravated by active service, nor may they be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107(b); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311. 

3.  The criteria for award of special monthly compensation 
based on loss of use of a creative organ have not been met.  
38 C.F.R. §§ 1114(k) (West 2002 & Supp 2008); 38 C.F.R. §§ 
3.350 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for service connection, therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In VA correspondence to the appellant in August 2004, prior 
to the November 2005 adjudication, VA informed the appellant 
of what evidence was required to substantiate his claim, and 
of his and VA's respective duties for obtaining evidence.  
The correspondence to the appellant was deficient in that it 
did not include the criteria for assignment of a disability 
rating or an effective date, in the event of award of the 
benefit sought, as required by the Court in Dingess/Hartman.  
In VA correspondence in March 2006, VA notified the appellant 
of these criteria, and he was given 30 days to submit 
additional information.  Regarding the timing of the notice, 
the Court has held that compliance with 38 U.S.C.A. § 5103 
requires that the VCAA notice be accomplished prior to an 
initial unfavorable agency of original jurisdiction 
determination.  See Pelegrini, supra.  Because that part of 
VCAA notice required by Dingess/Hartman was not completed in 
this case prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of complete VCAA notice was harmless 
error.  As noted above, the appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  In addition, due 
to the Board's finding that the preponderance of the evidence 
is against a finding of service connection for the 
disabilities claimed, no disability rating or effective date 
will be assigned, and a remand is not necessary.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service personnel records and service treatment 
records (STRs), VA examination and treatment records, Defense 
Threat Reduction Agency (DTRA) correspondence, and Under 
Secretary for Health correspondence.  Additionally, the 
claims file contains the appellant's statements in support of 
his claims.  The Board notes that the Veteran has indicated 
that he was treated at the VA medical facility at Little 
Rock, Arkansas.  VA medical reports, dated in 2002, also 
reflect that the Veteran stated that he was treated by 
urology in Little Rock from August 1998 to August 1999, 
apparently for bladder calculi and renal calculi (kidney 
stones).  No such records are associated with the claims 
file.  Because the present claim is for cataracts and 
prostate cancer with residual erectile dysfunction, recurrent 
urinary tract infections, and incontinence, the Board finds 
that a remand to obtain medical evidence relative to bladder 
calculi and kidney stones is not necessary.  The medical 
evidence of record contains a 1996 diagnosis of prostate 
cancer and a January 2003 diagnosis of cataracts.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).

The Board also notes that the January 2003 VA examination 
report reflects a statement by the Veteran that he had an 
appointment scheduled for the summer of 2003 for evaluation 
of his cataracts.  An August 2004 VA examination record, 
which also reflects a diagnosis of cataracts, indicates that 
the Veteran had a December 2003 eye examination.  No evidence 
of a summer 2003 cataracts evaluation or a December 2003 
examination is of record.  However, as there is already an 
established diagnosis, no further evidence of a diagnosis is 
necessary.
Again, the Board finds that a remand is not necessary.  See 
Sabonis, Id.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to the claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria and Analysis

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d). 

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

The Veteran contends that his bilateral cataracts and 
prostate cancer, with residuals of erectile dysfunction, 
urinary tract infections, and incontinence, are a result of 
his exposure to ionizing radiation while in active service.

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40 (1996).

First, there are specific diseases which may be presumptively 
service-connected if manifest in a radiation-exposed Veteran.  
A "radiation-exposed" Veteran is one who participated in a 
radiation-risk activity.  A "radiation-risk activity" 
includes onsite participation in a test involving the 
atmospheric detonation of a nuclear device or participation 
in the occupation of Hiroshima or Nagasaki between August 6, 
1945 and July 1, 1946.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).

In applying this statutory presumption, there is no 
requirement for documenting the level of radiation exposure.  
The presumptively service-connected diseases specific to 
radiation-exposed Veterans are the following: leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, cancer of the urinary tract, bronchiolo-
alveolar carcinoma, cancer of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, and cancer of the 
ovary.  38 C.F.R. § 3.309(d)(2).  Prostate cancer and 
cataracts are not one of the diseases; therefore, the Veteran 
may not be service-connected on this presumptive basis.

The second avenue of recovery is found under 38 C.F.R. § 
3.311(b)(2).  This provision provides that certain listed 
"radiogenic" diseases found 5 years or more after service in 
an ionizing-radiation-exposed Veteran, or posterior 
subcapsular cataracts manifested 6 months or more after 
exposure, may be service connected if the VA Undersecretary 
for Benefits determines that they are related to ionizing 
radiation exposure while in service or if they are otherwise 
linked medically to ionizing radiation exposure while in 
service.  When it has been determined that: (1) a Veteran has 
been exposed to ionizing radiation as a result of 
participation in the atmospheric testing of nuclear weapons, 
the occupation of Hiroshima or Nagasaki, Japan, from 
September 1945 until July 1946, or other activities as 
claimed; (2) the Veteran subsequently develops a specified 
radiogenic disease; and (3) the disease first becomes 
manifest in the period specified, the claim will be referred 
to the VA Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c).  When 
such a claim is forwarded for review, the VA Undersecretary 
for Benefits shall consider the claim with reference to 38 
C.F.R. § 3.311(e) and may request an advisory medical opinion 
from the VA Undersecretary of Health.  38 C.F.R. § 3.311(b), 
(c)(1).  The medical adviser must determine whether sound 
scientific and medical evidence supports a conclusion that it 
is at least as likely as not that the disease resulted from 
in-service radiation exposure or whether there is no 
reasonable possibility that the disease resulted from in-
service radiation exposure.  38 C.F.R. § 3.311(c)(1). 

Pursuant to 38 C.F.R. § 3.311(b)(2), radiogenic diseases 
include the following:  all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia, thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary bladder cancer, salivary gland 
cancer, multiple myeloma, posterior subcapsular cataracts, 
non- malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer. 38 C.F.R. § 
3.311(b)(2).  A disease is also considered a radiogenic 
disease where competent scientific or medical evidence that 
the claimed condition is a radiogenic disease is received.  
See 38 C.F.R. § 3.311(b)(4).  

Regarding the third avenue of recovery, the United States 
Court of Appeals for the Federal Circuit (Court) has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a Veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A Veteran is entitled to the resolution of 
doubt in his/her favor when there is an approximate balance 
of positive and negative evidence.  See 38 C.F.R. § 3.102.  
When a Veteran seeks benefits and the evidence is in relative 
equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Initially, the Board notes that the Veteran is a confirmed 
participant of the nuclear testing during Operation 
CROSSROADS, conducted at Bikini Atoll in 1946.  As such, the 
Veteran is considered a "radiation exposed Veteran" within 
the meaning of the applicable regulations.  38 C.F.R. 
§ 3.309(d)(3).

First, as noted above, the Veteran has not been diagnosed 
with one of the diseases specific to radiation-exposed 
Veterans listed in 38 C.F.R. § 3.309(d).  Thus, the Veteran's 
prostate cancer, with residuals, and cataracts, are not 
subject to presumptive service connection under 38 U.S.C.A. § 
1112 and a grant of service connection may not be 
accomplished on this basis.

Second, the Veteran may establish a claim under 38 C.F.R. § 
3.311 if the Veteran was exposed to ionizing radiation while 
in service, subsequently developed a radiogenic disease (as 
listed or established as such by competent scientific or 
medical evidence), and the disease became manifested during 
the requisite latency period after exposure.  See 38 C.F.R. § 
3.311(b) (2008).  A radiogenic disease includes any form of 
cancer.  Any form of cancer, other than bone cancer, must 
become manifest 5 years or more after exposure.  Posterior 
subcapsular cataracts must become manifest 6 months or more 
after exposure.

In all claims in which it is established that a radiogenic 
disease (in contrast to a presumptive disease under 38 C.F.R. 
§ 3.309(d)) first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 38 
C.F.R. § 3.309, and it is contended the disease is a result 
of exposure to ionizing radiation in service, an assessment 
will be made as to the size and nature of the radiation dose 
or doses.  38 C.F.R. § 3.311(a)(1) (2008).  When dose 
estimates provided are reported as a range of doses to which 
a Veteran may have been exposed, exposure at the highest 
level of the dose range reported will be presumed.  38 C.F.R. 
§ 3.311(a)(2) (2008).

Further, when it has been determined that a Veteran has been 
exposed to ionizing radiation in service, and he subsequently 
develops a potentially radiogenic disease, the claim will be 
referred to the Under Secretary for Benefits (USB) for 
further consideration.  The USB is to consider the claim with 
reference to specified factors and may request an advisory 
medical opinion from the Under Secretary for Health; if, 
after this consideration, the USB determines that there is no 
reasonable possibility that the Veteran's disease resulted 
from radiation exposure in service, the USB shall so inform 
the RO in writing, setting forth the rationale for this 
conclusion.  38 C.F.R. § 3.311.

An August 2005 Defense Threat Reduction Agency (DTRA) 
radiation dose assessment report based, in part, on a 
scenario of participation and radiation exposure, and a 
review of the Veteran's military service records and the 
Veteran's statements indicates that the Veteran had a mean 
total external dose of 1.6 rem (upper bound 4.7 rem), a mean 
eye dose of 1.6 rem (upper bound 4.7 rem), and an internal 
committed dose to the prostate of 0.0 rem (upper bound 0.0006 
rem).

Because it was determined that the Veteran was exposed to 
ionizing radiation, the Veteran's claim was referred to the 
Chief Public Health and Environmental Hazards Officer, 
writing for the Under Secretary for Health, for an opinion on 
the likelihood that the Veteran's claimed disabilities were 
related to in-service radiation exposure.  A review of the 
September 2005 requesting memorandum reflects that the 
factual background of the case was provided.  In response to 
the memorandum, an October 2005 memorandum from VA's Chief 
Public Health and Environmental Hazards Officer was prepared.  
The memorandum took into consideration the Veteran's 
radiation dose assessment (as determined by the August 2005 
letter from the Defense Threat Reduction Agency) and the 
scientific data (based on cited medical literature) regarding 
the levels of radiation needed to cause the specific 
disabilities on appeal.  The VA's Chief Public Health and 
Environmental Hazards Officer concluded that it is unlikely 
that the Veteran's prostate cancer and posterior subcapsular 
cataracts can be attributable to exposure to ionizing 
radiation in service.  

In October 2005, the Veteran's Benefits Administration, on 
behalf of the Under Secretary for Benefits, determined that 
there is no reasonable possibility that the Veteran's 
prostate cancer and posterior subcapsular cataracts were the 
result of occupational exposure to ionizing radiation in 
service.  This determination was made following review of the 
evidence in its entirety.  Based on the decisions of the 
Under Secretary for Benefits, the Under Secretary for Health, 
and the DTRA, service connection for prostate cancer and 
posterior subcapsular cataracts due to ionizing radiation is 
not warranted under 38 C.F.R. § 3.311 (2008).

The Board notes that the Veteran expressed disagreement with 
the DTRA assessment scenario, particularly with the date on 
which the Veteran left the USS Deliver, and the occurrence or 
frequency of him swimming or going ashore.  The scenario is 
based, in part, on the Veteran departing the USS Deliver on 
October 26, 1946.  The Veteran contends that he did not leave 
the USS Deliver until two weeks later, on November 11, 1946.  
The Veteran's STRs indicate that he was treated at Mare 
Island US Naval Hospital, California from October 26, 1946 to 
November 22, 1946 for an eye injury, including a detached 
retina.  This treatment included one week of bed rest.  Based 
on the Veteran's STRs and military service record, the Board 
finds the DTRA report to be credible.

Regarding the third avenue of recovery, as noted above, the 
Court has determined that the Radiation Compensation Act does 
not preclude a Veteran from establishing service connection 
with proof of actual direct causation.  The record indicates 
that the Veteran was discharged from the US Army in August 
1947.  He was diagnosed with prostate cancer in March 1996, 
approximately 49 years after his discharge from service.  
There is no medical evidence of record that the Veteran's 
prostate cancer, or any residuals thereof, were incurred or 
aggravated by his active military service.

The Veteran was diagnosed with cataracts in January 2003, 
more than 55 years after he was discharged from service.  
There is no medical evidence of record that the Veteran's 
bilateral posterior subcapsular cataracts were incurred or 
aggravated by his active military service.  

The Board notes that evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000.)  
In the absence of competent clinical evidence relating either 
disability at issue to service, the initial demonstration of 
prostate cancer and cataracts was too remote from service to 
be reasonably related to service.
 
As service connection is not warranted for prostate cancer or 
for residuals thereof, special monthly compensation based on 
loss of use of a creative organ is not warranted.

The Board notes that the Veteran may sincerely believe that 
his disabilities are due to ionizing radiation exposure in-
service.  However, the evidence of record, while indicating 
that the Veteran received exposure, also indicates that the 
exposure was not the likely cause of the Veteran's 
disabilities.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER
1.  Entitlement to service connection for prostate cancer 
with residual erectile dysfunction, recurrent urinary tract 
infections, and incontinence, as a result of exposure to 
ionizing radiation, is denied.

2.  Entitlement to special monthly compensation based on loss 
of use of creative organ is denied.

3.  Entitlement to service connection for bilateral posterior 
subcapsular cataracts, as a result of exposure to ionizing 
radiation, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


